Citation Nr: 1227586	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  97-27 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for leukemia for accrued benefits purposes.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits on the basis of service connection for the cause of the veteran's death.

3.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1966 to August 1968.  He also had prior service in the Marine Corps Reserves.  He died in April 1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board originally denied the appellant's claim in August 1999.  She appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The appellant was represented by an attorney at that time.

The Board's decision was vacated by order of the Court in August 2000 and returned to the Board for further action.  The appellant's attorney maintained his representation in the case from that time until he submitted notice of his withdrawal as the appellant's representative in May 2012.

The appellant was informed that her case was being forwarded to the Board on May 15, 2012.  She was further informed that she had 90 days to seek new representation, request a hearing or submit additional evidence.  The appellant submitted additional argument and evidence to the Board that was received in June 2012.  She stated that she had not found a new representative.

The Board notes that the argument, along with the evidence submitted to the Board in June 2012, was duplicative of argument previously raised by the appellant and evidence submitted by her.  Therefore, there is no requirement to seek a waiver of consideration of the submission by the agency of original jurisdiction (AOJ) in the first instance.  See generally 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from February 1966 to August 1968.  He served in the Republic of Vietnam from July 1967 to July 1968.  He submitted a claim for entitlement to service connection for leukemia in February 1997.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

In addition, certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even though there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) (2011) are met.  See 38 C.F.R. § 3.309(e) (2011).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to the contrary.  

The Veteran died while being treated at a VA medical center (VAMC) in April 1997.  One of the listed causes of death on his certificate of death was chronic myelogenous leukemia (CML).  This was also reflected on a VA autopsy report provided in June 1997.  The Veteran was service connected for malaria at the time of his death.  

At the time of the Veteran's death in April 1997, no form of leukemia was listed as a disease that could be considered for presumptive service connection based on herbicide exposure.  See 61 Fed. Reg. 41,422-41,449 (Aug. 8, 1996) (Presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era not warranted for, inter alia, leukemia).

It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam era and each disease suspected to be associated with such exposure."  61 Fed. Reg. 41,422.  

The appellant has pursued entitlement to service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1151 since 1997.  She has maintained that the Veteran's leukemia was caused by his exposure to herbicides while in Vietnam.  Alternatively, she has claimed that VA misdiagnosed the Veteran's disease and failed to provide proper treatment.  

The appellant's claim for those two issues was denied by the Board in August 1999, May 2002, and June 2006.  The appellant appealed the decisions to the United States Court of Appeals for Veterans Claims (Court).  All three decisions were vacated by the Court and remanded to the Board.  The Board had referred the issue of entitlement to service connection for leukemia for accrued benefits purposes on two occasions; however, no action was then taken by the AOJ.

The last appeal involved a memorandum decision that was issued by the Court in June 2008.  The Court vacated and remanded the Board's decision of June 2006.  The Court held that the appellant's claim for accrued benefits was inextricably intertwined with her other two issues.  Thus, the accrued benefits was to be adjudicated prior to any final decision on entitlement to service connection for cause of the Veteran's death or DIC benefits under 38 U.S.C.A. § 1151.

In October 2009, the Board remanded the case for adjudication of the accrued benefits issue.  

The Board notes that, during the course of the appellant's appeal, VA regulations regarding diseases presumed to be related to herbicide exposure in Vietnam have been amended to include chronic lymphocytic leukemia (CLL) in October 2003 and hairy cell leukemia and other chronic B-cell leukemias in August 2010.  See 38 C.F.R. § 3.309(e) (2011).  

The AOJ denied the appellant's claim for service connection for leukemia, for accrued benefits purposes, in June 2010.  

The appellant's then-appointed attorney presented argument to the AOJ that a medical opinion was required to address whether the Veteran's CML was due to herbicide exposure in Vietnam and/or included in the recent change in regulations that included hairy cell leukemia and other chronic B-cell leukemias.

The AOJ sought a medical opinion that made a determination that the Veteran's CML was unrelated to the recently added presumptive diseases of hairy cell leukemia and other chronic B-cell leukemias.  Thus, there was no basis to establish service connection for the Veteran's leukemia on a presumptive basis.  The AOJ continued to deny the appellant's claim based on the medical opinion.

However, the opinion did not address whether the Veteran's CML could be directly related to his herbicide exposure in Vietnam.

The Board notes that the Court has addressed the question of whether a finding by the NAS that a positive association does not exist between a disease and herbicide exposure can be relied on to support a denial of direct service connection for the claimed disease.  In Polovick v. Shinseki the Court stated that Congress had premised presumptive service connection on statistical analysis.  23 Vet. App. 48, 53 (2009).  The Court when on to say:

To require the Secretary to grant service connection for disabilities based on the opinion of individual doctors that there is a statistical correlation between Agent Orange exposure and a disease not otherwise on the Secretary's list of diseases presumptively caused by Agent Orange would circumvent the congressional mandate that the Secretary designate a disease as presumptively caused by Agent Orange when "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  See Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 19-20, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979) (determining that where a statute specifies particular remedies, courts must be wary of expanding available remedies beyond those explicitly provided by Congress).  It would also permit the opinions of individual doctors to trump the collective view of experts on this issue.  See Nehmer v. U.S. Veterans' Admin., 712 F.Supp. 1404, 1412 (N.D.Cal.1989) ("a group of experts' decisions regarding which scientific studies are the most pertinent to understanding the health effects of Agent Orange exposure is perhaps the epitome of a scientific determination which this court is ill-equipped to review"); Reynolds Metals Co. v. EPA, 760 F.2d 549, 560 (4th Cir. 1985) (noting that a court does not "sit as a scientific body minutely comparing competing research methods and results").

Polovick, 23 Vet. App. at 53-54.  The Court also stated:

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association").  Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  Id. at 124.

Polovick, 23, Vet. App. at 52-53.  Finally, the Court also found that:

To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.

Id. at 55.

At present, the appellant has not presented any medical evidence to support her claim for service connection for the cause of the Veteran's death.  She has relied on the VA medical records, evidence of the Veteran's service in Vietnam and her lay assertions of a nexus between his exposure to herbicides in Vietnam and his CML.  However, she has presented medical literature that exposure to benzene, a chemical used in insecticide products, has been associated with leukemia.  

Adjudication of accrued benefits claims are to be based on evidence in VA's possession at the time of death even if the evidence was not physically located in the claims folder at the time of death.  See 38 U.S.C.A. § 5121(a) (West Supp. 2011); 38 C.F.R. § 3.1000 (d)(4) (2011).  However, additional evidence may be developed in the course of a claim for DIC benefits, whether for the cause of the Veteran's death or for DIC benefits under 38 U.S.C.A. § 1151.

In that regard, a medical opinion should be obtained to determine whether the Veteran's diagnosed CML is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, the medical opinion received in regard to whether the Veteran's CML was related to the recently added hairy cell leukemia and other chronic B-cell leukemias was pertinent to the appellant's issue involving service connection for the cause of the Veteran's death.  The AOJ did not issue a supplemental statement of the case to address this additional evidence.  See 38 C.F.R. § 19.31 (2011).  On remand, and upon completion of the requested development, if the benefits sought are not granted, the AOJ must issue a SSOC that includes a review of the opinion evidence as it relates to the issue of entitlement to DIC for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examiner to review the Veteran's claims folder in order to provide a medical opinion.  A copy of this entire remand must also be provided for the examiner to review.  The examiner is advised that the Veteran served in Vietnam from July 1967 to July 1968.  He was diagnosed with leukemia at a VA facility in January 1997.  The diagnosis was confirmed by way of bone marrow biopsy.

The Veteran died in April 1997.  His amended certificate of death lists the cause of death as respiratory failure due to or as a consequence of adult respiratory distress syndrome due to or as a consequence of chronic myelogenous leukemia (CML).  The Veteran's only service-connected disability at the time of his death was malaria.

The appellant has maintained that the Veteran's exposure to herbicides, while serving in Vietnam, was the cause of the Veteran's leukemia.  The Board notes that CML is not among the forms of leukemia that are for consideration for presumptive service connection.  Thus, the appellant must show a direct connection between the Veteran's military service and his CML.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's leukemia was related to the Veteran's military service, to include exposure to herbicides.  

The examiner should provide a complete rationale for the opinion expressed.  If the examiner is unable to provide the requested opinion without resorting to speculation, then he or she should provide a rationale for why an answer could not be provided.

2.  After the requested medical opinion evidence is obtained, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  Failure to ensure the adequacy of the examination report may result in another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant should be furnished with a SSOC, that includes a review of the medical opinion evidence from March 2012, and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

